Title: Thomas Jefferson to Patrick Kerr Rogers, 23 June 1819
From: Jefferson, Thomas
To: Rogers, Patrick Kerr


          
            Sir
            Monticello June 23. 19.
          
          Your favor of May 21. was recieved in due time. the Visitors of the Visitors of the University of Virginia had determined at their meeting in March, that it was not expedient to divert any of it’s funds from building, during the present year; but that propositions should be made, and an engagement entered into with Dr Cooper to undertake the professorship of Natural philosophy, Chemistry & Mineralogy as also that of law, and to open these schools in April next. the probable impracticability of providing buildings this season for the other professorships induced them to expect that another year would be necessary for that object, and that a general opening of the University would be to be postponed till 1821. it is now visible that the slow progress of building will produce the delay they apprehended. I am sorry therefore that this state of things, and the anticipation of the appointment of a professor to the school you desired leave no room for availing the University of the offer of services you have been pleased to tender. Accept I pray the assurance of my great respect
          
            Th: Jefferson
          
        